IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                            :                      No. 133
                                  :
         AMENDMENT OF RULE        :                      DISCIPLINARY RULES DOCKET
         502(b) OF THE            :
         PENNSYLVANIA RULES OF    :
         DISCIPLINARY ENFORCEMENT :
         AND RULE 1.15(u) OF THE  :
         PENNSYLVANIA RULES OF    :
         PROFESSIONAL CONDUCT     :
                                  :
                                  :


                                           ORDER

PER CURIAM

       AND NOW, this 9th day of February, 2015, it is hereby ORDERED that Rule
502(b) of the Pennsylvania Rules of Disciplinary Enforcement and Rule 1.15(u) of
the Pennsylvania Rules of Professional Conduct are amended in the attached form.
These amendments shall be effective for the 2015-16 annual attorney assessment
and shall continue until further Order of this Court.

       Pursuant to Rule 103 of the Pennsylvania Rules of Judicial Administration,
the immediate amendment of Rule 502(b) of the Pennsylvania Rules of Disciplinary
Enforcement and Rule 1.15(u) of the Pennsylvania Rules of Professional Conduct is
required in the interest of efficient administration.

      This Order shall be processed in accordance with Rule 103(b) of the
Pennsylvania Rules of Judicial Administration and shall be effective immediately.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and in brackets.
Rule 502(b). Pennsylvania Lawyers Fund for Client Security


                                         *****
       (b) Additional fee. Every attorney who is required to pay an active annual
fee under Rule 219 (relating to annual registration of attorneys) shall pay an
additional annual fee of [$40.00] $45.00 for use by the Fund. Such additional fee
shall be added to, and collected with and in the same manner as, the basic annual
fee[, but the statement mailed by the Attorney Registration Office pursuant to
Rule 219 shall separately identify the additional assessment imposed pursuant
to this subdivision]. All amounts received pursuant to this subdivision shall be
credited to the Fund.



                                         *****
Rule 1.15. Safekeeping Property.


                                      *****


       (u) Every attorney who is required to pay an active annual assessment
under Rule 219 of the Pennsylvania Rules of Disciplinary Enforcement (relating
to annual registration of attorneys) shall pay an additional annual fee of [$35.00]
$30.00 for use by the IOLTA Board. Such additional assessment shall be added
to, and collected with and in the same manner as, the basic annual assessment[,
but the statement mailed by the Attorney Registration Office pursuant to
Rule 219 shall separately identify the additional assessment imposed
pursuant to this subdivision]. All amounts received pursuant to this
subdivision shall be credited to the IOLTA Board.


                                      *****